Citation Nr: 1728968	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  11-25 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an eye disability, including one manifested by eye pain.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1983 to April 1987 and from July 1989 to March 2009.  He also served in the U.S. Army Reserve.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. 

The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge in March 2016.

The issue was remanded in August 2016 for further development.



FINDING OF FACT

1.  The Veteran's retinal vein occlusion of the left eye was caused by or related to his service-connected hypertension and in-service and current obesity.  

2.  The Veteran's nuclear sclerotic cataracts were not manifested in service and the preponderance of the evidence is against a finding that the disability began in service or is related to his service.


CONCLUSIONS OF LAW

1.  Service connection for retinal vein occlusion of the left eye is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  Service connection for nuclear sclerotic cataracts is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Board is grateful to the Veteran for his service, which includes a Global War on Terrorism Service Medal.

II.  Service-Connection in General

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Anaylsis 

The Veteran seeks service connection for an eye disability on a direct basis, as due to his active service.  He is uncertain as to the cause of this disability, believing it might be due to getting splashed in the eyes with chemicals while working as a motor officer in motor pools, but knows that the symptoms of this disability initially manifested during service.  (See Hearing Transcript p. 4).  On at least three occasions during active service, he was allegedly driving down highways when he felt a very sharp pain in his eye and saw a spot-similar to what one would see if he was looking straight at the sun.  It reportedly caught him off guard and necessitated using his peripheral vision until he could pull over.  He claims that, on his separation examination a doctor evaluated his eyes and when, seeing the left, asked him if he had ever suffered a sharp blow to the left side of his head.  The doctor allegedly explained that such a blow could result in damage to the eye on aging.  Within three months of discharge from service, a private doctor diagnosed him with multiple eye disabilities, including a retinal vein occlusion.  (Id. at p. 5).

The Veteran's service treatment records (STRs) fail to document evidence of a chronic eye disability.  A February 1983 optometric evaluation shows "low myop[e]."  A June 1989 STR reflects 20/20 vision.  A November 2002 STR notes pressure over the eyes and ears.  A March 2004 Report of Medical History and April 2004 Report of Medical Examination reflect no eye disorder order, but that he wore glasses in 2003.  In a January 2008 Report of Medical History, he reported an "eye disorder" and was prescribed glasses in 2003.  A November 2008 STR reflects complaints of right eye pain that started two months prior, but had resolved.  A November 2008 Report of Medical Examination reflects that his distant vision was 20/50 for the right and 20/40 for the left eye.

Post-service treatment records reflect that he first noted vision changes and had to wear eye glasses in 2003.  A June 2009 VA examination reflects complaints of "momentary right pain lasting only a fraction of a second."  He did not report any eye trauma.  He reported blurred vision, with no pain, distorted vision, redness, sensitivity to light, swelling, halos, enlarged images, or floaters.  Ocular examination reveals an uncorrected distance visual acuity of 20/300 right eye and 20/100 left eye and his uncorrected near visual acuity was 20/20 right eye and 20/25 left eye.  His best-corrected distance visual acuity was 20/20 in, each eye and "his best-corrected near visual acuity is 20/20 right eye and 20/25 left eye."  In comparing the near and distance corrected vision, there was no difference equal to two or more scheduled steps or lines or visual acuity, with the near vision being worse.  External ocular examination was unremarkable.  Ocular motility was full with normal versions and ductions.  There was evidence of old retinal hemorrhages in the territory of the superior vein.  The vitreous body was clear.  Confrontation of visual fields was full.  There was no evidence of any field defect in either eye.  The examiner concluded that he had an old superior retinal vein, occlusion in left eye, but did not appear to have any visual deficit from these problems.  With regard to sporadic eye pain, the examiner stated that there were no ocular findings to account for that problem.  He was diagnosed with myopia, astigmatism and presbyopia and remote superior retinal vein occlusion-OS.

A December 2016 VA examination reflects good eye pressures and ocular adnexa were within normal limits in both eyes.  Tear break up time and tear film coverage between blinks was within normal limits in both eyes.  Slit lamp examination of the anterior segment showed no signs of active eye infections and no signs of ocular surface disease in both eyes.  Retinal health was good in both eyes.  Left eye retina showed no signs of collateral vessels or neovascularization and no areas of retinal hemorrhages.  Superior retinal area was clear.  There was no macular edema per optical coherence tomography testing.  Retinal artery and vein health was good in both eyes.  The VA examiner diagnosed him with retinal vein occlusion of the left eye.  The examiner opined that it was less likely than not that the retinal hemorrhages (possible past retinal vein occlusion in 2009) were due to an event/exposure in the military.  His rationale was premised on the fact that branch retinal vein occlusions were the result for systemic vascular conditions (hypertension, cardiovascular disease, and obesity), which the Veteran suffered from these vascular conditions.  The VA examiner also diagnosed him with nuclear sclerotic cataract in both eyes due to aging and was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

In this case, the examiner attributes the Veteran's retinal vein occlusion of the left eye, at least in part, to hypertension and obesity.  The Veteran is currently service-connected for hypertension and suffered from it during service.  In addition, the Veteran's service treatment records show that he also suffered from obesity during service and to the present day.  

On January 6, 2017, VA's Office of General Counsel (OGC) issued a precedential opinion addressing questions regarding whether obesity may be considered a "disease" for the purposes of service connection under U.S.C. §§ 1110 and 1131.  In general, VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and therefore may not be service connected on a direct basis.  Similarly, obesity is not a "disability" for the purposes of secondary service connection under 38 C.F.R. § 3.310.  However, VAOPGCPREC 1-2017 recognizes that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310 (a).

Given the Veteran's service-connected hypertension and his obesity in-service and now, the Board finds that service connection is warranted for retinal vein occlusion of the left eye 

The Board notes that a congenital condition such as refractive error of the eye is not a disease or injury within the meaning of applicable legislation for the payment of compensation benefits under 38 C.F.R. § 3.303 (c).  Nevertheless, the evidence shows that he does have a current diagnosis of nuclear sclerotic cataracts.  However, his STRs are silent for any reports, findings, diagnoses, or treatment of any chronic eye disability.  Furthermore, there is no competent evidence in the record to suggest that his current nuclear sclerotic cataracts are related to his service, as reflected by the VA examiners' opinions.  Notably, he has not alleged (nor submitted evidence showing) that his current nuclear sclerotic cataracts was related to any incident of his military service or that he has suffered from an eye disability (or any symptoms of such) continuously since service.  Moreover, the examiner opined as to an alternate etiology of the cataracts; they were due to aging.  Consequently, service connection for nuclear sclerotic cataracts on the basis that such became manifest in service and persisted is not warranted.  See 38 C.F.R. § 3.303 (b).

Here, the preponderance of the evidence is against the Veteran's claim of service connection for nuclear sclerotic cataracts.  Accordingly, the appeal in this matter must be denied.

II. Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters in May 2009, September 2009, and October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's STRs and pertinent post-service treatment records have been obtained to the extent possible.  The AOJ arranged for pertinent VA examinations in July 2009 and December 2016.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for an eye disability, and that no further development of the evidentiary record in the matter is necessary. See generally 38 C.F.R. § 3.159 (c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist with regard to these matters is met.


ORDER

Service connection for retinal vein occlusion of the left eye is granted.

Service connection for nuclear sclerotic cataracts is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


